DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al., USPN 2016/0306968 in view of Reybok, JR. et al., USPN 2017/0171231.
With regard to claim 1, Weast discloses a threat analyzer (threat mitigation analysis module 204) that is configured to receive cybersecurity threat data (0026), perform an analysis of the cybersecurity threat data (0027), determine an action to be performed by response software on response computers (0030) in response to a cybersecurity threat (0027, 0031), add the cybersecurity threat data to a private threat 
With regard to claims 10, 11, and 17, Weast in view of Reybok discloses the analyzer of claim 1, as outlined above, and Reybok further discloses a plurality of detection computers working over a network (0067). The motivation to combine remains the same as outlined above.
With regard to claims 3, Weast in view of Reybok discloses the analyzer of claim 1, as outlined above, and Reybok further discloses analysis of the cybersecurity threat data by using a shared threat repository (0031, 0033). The motivation to combine remains the same as outlined above.
With regard to claims 4 and 13, Weast in view of Reybok discloses the analyzer of claim 1, as outlined above, and Reybok further discloses receiving, from a threat data aggregator, cybersecurity threat data from the shared threat repository (0030, 0031). The motivation to combine remains the same as outlined above.

With regard to claims 6 and 15, Weast in view of Reybok discloses the analyzer of claim 1, as outlined above, and Weast further discloses the action is blocking the cybersecurity threat using intrusion protection system software (0062). The motivation to combine remains the same as outlined above.
With regard to claims 7 and 16, Weast in view of Reybok discloses the analyzer of claim 1, as outlined above, and Weast further discloses the detection software includes intrusion detection system software (0026) as does Reybok (0064). The motivation to combine remains the same as outlined above.
With regard to claims 8 and 14, Weast in view of Reybok discloses the analyzer of claim 1, as outlined above, and Reybok further discloses cleaning the cybersecurity threat data of sensitive identifying data prior to sending the data to the shared repository (0030). The motivation to combine remains the same as outlined above
With regard to claim 9, Weast in view of Reybok discloses the analyzer of claim 1, as outlined above, and Weast further discloses the threat analyzer is configured to perform an analysis of the cybersecurity threat data by querying detection software .
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection.
References Cited
The examiner cites DiValentin et al., USPN 2016/0269434, as a reference that teaches a system of analyzing security threats to determine a response action (0002) and sharing the information with other systems (0016, 0025), but was not seen as maintaining a central database, but rather transmitting information directly to peers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434